Title: To Thomas Jefferson from Timothy Clowes, 3 July 1824
From: Clowes, Timothy
To: Jefferson, Thomas


Sir.
Washington College; Kent Co. Md.
July 3. 1824.
The Subscriber, has seen by the public papers, that the University of Virginia, will soon go into operation. If the professorships are not already occupied, he would probably become a candidate for one of them. He would however wish to be previously informed, what the salary will be. He feels himself competent to the discharge of the duties of a Classical, Mathematical, Belles-Lettres or Moral Philosophy Professorship. Ample testimonials of character and qualifications will be presented.The Subscriber, having enjoyed the advantages of a liberal education, has long been occupied in the business of teaching: and now holds the Office of Principal of Washington College, on the Eastern Shore of Maryland; one, which no consideration could induce him to relinquish, but the unhealthiness of the country; rendering it necessary to remove his family, every fall to the Northern States.Having no personal acquaintance in the vicinity of the University of Virginia, the Subscriber has intruded himself upon the attention of Mr Jefferson; for which he feels he ought to make an apology.A letter directed as above to the Revd Dr Clowes, will be esteemed a favour. Should it be deemed adviseable, the Subscriber would make a visit to Charlottesville, early in the month of September.I am Sir very respectfully your humble ServtTimothy Clowes.